      Case 1:17-cv-00916-RA-BCM Document 219
                                         217 Filed 10/30/20
                                                   10/28/20 Page 1 of 2


                                                                     King & Spalding LLP
                                                                     1185 Avenue of the Americas
                                                                     New York, NY 10036-4003
                                                                     Tel: +1 212 556 2100
                                                                     Fax: +1 212 556 2222
                                                                     www.kslaw.com

                                                                     Israel Dahan
                                                                     Partner
                                                                     Direct Dial: +1 212 556 2114
                                                                     Direct Fax: +1 212 556 2222
                        10/30/20                                     idahan@kslaw.com

                                                     October 28, 2020
Via ECF

The Honorable Barbara Moses
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20A
New York, NY 10007

       Re:     In re Global Brokerage, Inc. f/k/a FXCM Inc. Securities Litigation, Master File No.
               1:17-cv-00916-RA-BCM

Dear Judge Moses:
        Pursuant to Section 3 the Court’s Individual Practices, Defendants in the above-captioned
matter respectfully moves to file under seal and redact in its entirety Exhibit A to Defendants’
Letter Response to Plaintiffs’ October 21, 2020 supplemental submission (“Exhibit A”). Prior to
filing, Defendants notified Plaintiffs of this request to seal and Plaintiffs do not object to this
request.

        The parties in the above-captioned action have entered into a Discovery Confidentiality
Stipulation and Order, approved and ordered by Judge Ronnie Abrams on July 24, 2019 (ECF No.
144, “Confidentiality Stipulation”). Paragraph 4.d. of the Confidentiality Stipulation provides
that:

       To the extent Confidential Discovery Material is attached to, quoted, or referenced
       in Documents filed with the Court, such Confidential Discovery Material is subject
       to the Court’s requirements for filing documents under seal . . . .

        The material Defendants propose to seal consists of the entirety of a document that has
been produced in this matter, in redacted form, which Defendants have stamped “Confidential,”
and for which there is no version of the document available in the public domain. Thus, this
document is “Confidential Discovery Material” within the meaning of the Confidentiality
Stipulation. More specifically, Defendants proposed to seal Exhibit A, which is a confidential
Forbearance Agreement signed by a number of “Holder Parties” (as defined in the Forbearance
Agreement) that would be part of the putative Notes Class that is the subject of Plaintiffs’ Amended



                                                 1
          Case 1:17-cv-00916-RA-BCM Document 219
                                             217 Filed 10/30/20
                                                       10/28/20 Page 2 of 2




    Motion for Class Certification. These Holder Parties have specifically requested that Defendants
    seek confidential treatment of the Forbearance Agreement in this action.

            Precedent supports the requested sealing. ‘“The Supreme Court has noted that every court
    has supervisory power over its own records and files.”’ Newsday LLC v. Cnty. of Nassau, 730
    F.3d 156, 163 (2d Cir. 2013) (quoting Nixon v. Warner Commc’n, Inc., 435 U.S. 589, 598 (1978)).
    The Second Circuit has held that courts have the power to forbid the disclosure of information and
    documents. See F.D.I.C. v. Ernst & Ernst, 677 F.2d 230, 232 (2d Cir. 1987). When deciding
    whether a document should be sealed, a court must consider the common law right of public access
    to documents. See Lugosch v. Pyramid Co. of Onondaga, 435. F.3d 110, 119 (2d Cir. 2006). In
    order for the common law right to access documents to apply, the documents must be considered
    “judicial documents.” Id. A document becomes a “judicial document” when it is ‘“relevant to the
    performance of the judicial function and useful in the judicial process.’” Id. (quoting United States
    v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)). A court can seal documents it if it concludes that
    the presumption in favor of access is outweighed by other factors such as impeding judicial
    efficiency and privacy concerns from the parties resisting disclosure. Id. at 119-20.

           Here, the privacy concerns of the Holder Parties who signed the Forbearance Agreement
    outweigh the presumption in favor of public access. Therefore, Defendants move the Court to seal
    Exhibit A, which has been filed under seal in the ECF system.



                                                          Respectfully submitted,
                                                          KING & SPALDING LLP

                                                          /s/ Israel Dahan
                                                          Israel Dahan
                                                          Counsel for Plaintiff

    cc:    All Counsel of Record


Application GRANTED. Although the Forbearance Agreement is a "judicial document" as that term is used
in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006), there are adequate
countervailing factors justifying the sealing, including the fact that the document to be sealed is signed by
and would reveal apparently nonpublic financial information about non-parties. SO ORDERED.


___________________________
Barbara Moses, U.S.M.J.
October 30, 2020




                                                     2
